             Case 8:19-bk-12516-TA                     Doc 344 Filed 02/05/20 Entered 02/05/20 14:57:48                                     Desc
                                                        Main Document     Page 1 of 6



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
    Email Address

    Christopher R. Dryden, Esq. (SBN 234476)
    R. Michael Ghilezan, Esq. (SBN 282340)
    Joshua Herdon, Esq. (SBN 244106)
    GLOBAL LEGAL LAW FIRM
    380 Stevens Avenue, Suite 311
    Solana Beach, California 92075
    Tel.: (888) 846-8901
    Fax: (888) 846-8902
    Email: mghilezan@attorneygl.com
    Email: cdryden@attorneygl.com
         Individual appearing without an attorney
    ™
    x    Attorney for: WILLIAM HARTER, MONICA HARTER, and HELP THE ONE, INC.

                                            UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION DIVISION

    In re:                                                                       CASE NO.: 8:19-bk-12516-TA
    ULTIMATE BRANDS,                                                             CHAPTER: 7


                                                                              NOTICE OF LODGMENT OF ORDER IN
                                                                              BANKRUPTCY CASE RE: (title of motion1):
                                                                              (CORRECTED)ORDER APPROVING
                                                                              STIPULATION RE DISMISSAL OF CREDITORS'
                                                                              AMENDED MOTION REQUESTING IMPOSITION
                                                                    Debtor(s) OF MONETARY SANCTIONS PURSUANT TO
                                                                              FRBP 9011


PLEASE TAKE NOTE that the order titled (CORRECTED) ORDER APPROVING STIPULATION RE DISMISSAL OF
CREDITORS' AMENDED MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP
9011 was lodged on (date) February 5, 2020 and is attached. This order relates to the motion which is docket number
296 and 318.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                           Page 1                      F 9021-1.2.BK.NOTICE.LODGMENT
        Case 8:19-bk-12516-TA                   Doc 344 Filed 02/05/20 Entered 02/05/20 14:57:48                                       Desc
                                                 Main Document     Page 2 of 6



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

380 Stevens Ave Suite 311, Solana Beach, CA 92075

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
2/5/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 2/5/2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 2/5/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Theodor C. Albert – via personal delivery
PRESIDING JUDGE’S COPY
United States Bankruptcy Court
Central District of California

                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/5/2020                       PERLA D. CUEVAS                                                /s/Perla D. Cuevas
 Date                          Printed Name                                                    Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                    Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 8:19-bk-12516-TA   Doc 344 Filed 02/05/20 Entered 02/05/20 14:57:48   Desc
                         Main Document     Page 3 of 6




(CORRECTED) LODGED ORDER
                                                                                                          Case 8:19-bk-12516-TA         Doc 344 Filed 02/05/20 Entered 02/05/20 14:57:48    Desc
                                                                                                                                         Main Document     Page 4 of 6



                                                                                                            1 Christopher R. Dryden, Esq. (SBN 234476)
                                                                                                              R. Michael Ghilezan, Esq. (SBN 282340)
                                                                                                            2 Joshua Herndon, Esq. (SBN244106)
                                                                                                              GLOBAL LEGAL LAW FIRM
                                                                                                            3 380 Stevens Avenue, Suite 311
                                                                                                              Solana Beach, California 92075
                                                                                                            4 Tel.: (888) 846-8901
                                                                                                              Fax: (888) 846-8902
                                                                                                            5 Email: mghilezan@attorneygl.com

                                                                                                            6 Attorneys for Creditors WILLIAM HARTER,
                                                                                                              MONICA HARTER, and HELP THE ONE, INC.
                                                                                                            7

                                                                                                            8
                                                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                                                            9
                                                                                                                        CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                                                                                                           10
                                                                                                                In re                                       )   Case No. 8:19-bk-12516-TA
                                                                                                           11                                               )
                                                                                                                ULTIMATE BRANDS, INC.,                      )   Chapter 7
                                                                                                           12                                               )
GLOBAL LEGAL LAW FIRM




                                                                                                                                                            )   ORDER APPROVING STIPULATION
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13                 Debtor.                       )
                                                                                                                                                            )   RE DISMISSAL OF CREDITORS'
                                                                                         (888) 846-8901




                                                                                                           14                                               )   AMENDED MOTION REQUESTING
                                                                                                                                                            )   IMPOSITION OF MONETARY
                                                                                                           15                                               )
                                                                                                                                                            )   SANCTIONS PURSUANT TO FRBP
                                                                                                           16                                               )   9011
                                                                                                                                                            )
                                                                                                           17                                               )
                                                                                                                                                            )   Date: February 11, 2020
                                                                                                           18                                               )   Time: 11:00 a.m.
                                                                                                                                                            )
                                                                                                           19                                               )   Courtroom: 5B
                                                                                                                                                            )   Address: 411 W. Fourth Street
                                                                                                           20                                               )            Santa Ana, CA 92701
                                                                                                                                                            )
                                                                                                           21                                               )
                                                                                                                                                            )
                                                                                                           22
                                                                                                                   ORDER APPROVING STIPULATION RE DISMISSAL OF CREDITORS'
                                                                                                           23       AMENDED MOTION REQUESTING IMPOSITION OF MONETARY
                                                                                                                              SANCTIONS PURSUANT TO FRBP 9011
                                                                                                           24
                                                                                                                         This matter having come before the Court on the parties’ Stipulation re
                                                                                                           25
                                                                                                                 Dismissal of Creditors' Amended Motion Requesting Imposition of Monetary
                                                                                                           26
                                                                                                                 Sanctions Pursuant to FRBP 9011 (the “Stipulation”), and the Court being otherwise
                                                                                                           27
                                                                                                                 advised, it is:
                                                                                                           28
                                                                                                                                                            1
                                                                                                                   ORDER APPROVING STIPULATION RE DISMISSAL OF CREDITORS' AMENDED MOTION REQUESTING
                                                                                                                                IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA   Doc 344 Filed 02/05/20 Entered 02/05/20 14:57:48    Desc
                                                                                                                                   Main Document     Page 5 of 6



                                                                                                            1        ORDERED that the Stipulation is approved.
                                                                                                            2        IT IS FURTHER ORDERED THAT the Motion Requesting Imposition of
                                                                                                            3 Monetary Sanctions Pursuant to FRBP 9011 (ECF No. 296), and the Amended

                                                                                                            4 Motion Requesting Imposition of Monetary Sanctions Pursuant to FRBP 9011 (ECF

                                                                                                            5 No. 318, and together with ECF No. 296, the “Motion”) is dismissed with prejudice.

                                                                                                            6        IT IS FURTHER ORDERED THAT neither creditors William Harter, Monica
                                                                                                            7 Harter, and Help the One, Inc.; nor Mr. Richard A. Marshack in his capacity as

                                                                                                            8 Chapter 7 Trustee of the Bankruptcy Estate of Ultimate Brands Inc.; nor secured

                                                                                                            9 creditor 660 BVD, LLC; shall be deemed a prevailing party for purposes of LBR
                                                                                                           10 7054-1(b).

                                                                                                           11        IT IS FURTHER ORDERED THAT the Stipulation shall not be the basis of a
                                                                                                           12 request to determine a prevailing party pursuant to LBR 7054-1(b)(4).
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13        IT IS FURTHER ORDERED THAT the February 11, 2020, hearing date with
                                                                                         (888) 846-8901




                                                                                                           14 respect to the Motion is taken off-calendar as moot.

                                                                                                           15                                          ###
                                                                                                           16

                                                                                                           17

                                                                                                           18

                                                                                                           19

                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28
                                                                                                                                                        2
                                                                                                                ORDER APPROVING STIPULATION RE DISMISSAL OF CREDITORS' AMENDED MOTION REQUESTING
                                                                                                                             IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
2/5/2020     Case 8:19-bk-12516-TA                           Doc 344 Filed 02/05/20
                                                                        Lodged Order UploadEntered
                                                                                            (L.O.U) 02/05/20 14:57:48    Desc
                                                              Main Document       Page 6 of 6

                                              Bankruptcy LODGED ORDER UPLOAD FORM

                                                                                                           Wednesday, February 05, 2020




     Upload Again




   C O N F I R M AT I O N :

    Yo u ' v e s u c c e s s f u l l y u p l o a d e d t h e o r d e r :
   ( 10175980.docx )
      A new order has been added




             Office: Santa Ana
             C a s e Ti t l e : U l t i m a t e B r a n d s I n c
             Case Number: 19-12516
             J u d g e I n i t i a l : TA
             C a s e Ty p e : b k ( B a n k r u p t c y )
             Document Number: 318
             On Date: 02/05/2020 @ 02:49 PM


   Please print                this confirmation for future reference.



   T h a n k Yo u !

   United States Bankruptcy Court, Central District of California
   Edward R. Roybal Federal Building and Courthouse
   255 East Temple Street, Los Angeles, CA 90012




https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCookie=3730365-12718-862200819540528.205636590347833&cmCaseType=bk&c…      1/1
